Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit.  Claims 11-12, 15, 23-25 are canceled. Claims 26-31 are new.  Claims 1-5, 8-10, 13-14, 16-22, have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2018 and 10/1/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Restriction by Original Representation 
Newly submitted claims 26-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 26-31 are drawn to a group NodeB with each antenna set having different quasi-co-located (QCL) assumptions, a new patentably distinct species. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 


Claims 1-5, 8-9, 13-14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0345206 A1, Yerramalli et al. (hereinafter Yerramalli) in view of US 2017/0070962 A1, Wang et al. (hereinafter Wang) and further in view of US 2014/0341024 A1, Bhushan et al. (hereinafter Bhushan).




As to claim 1, Yerramalli discloses a method for a transmit receive point (TRP) spatially separated from the first TRP, to access one or more unlicensed channels in an unlicensed spectrum jointly with a second TRP (Figs 1-2, note either different base stations or different antenna sectors transmitting radio signals being spatially separated), the method comprising: 
performing, by the first TRP, a first clear channel assessment (CAA) on the one or more unlicensed channels for a first downlink transmission (pars 0005, 0098, 0107, a LBT or CCA transmission procedure in unlicensed bank) by performing at least one of a spatial domain channel access procedure or a combination of the spatial domain channel access procedure and a frequency domain multi-channel access procedure (pars 0084-0085, downlink transmission of multiple spatial domain in multi-path environment employing MIMO, e.g. a spatial domain access);
aligning a starting time of a first downlink transmission of the first TRP with a starting time of a second downlink transmission of the second TRP (Figs 23-24; pars 0086, 0132-0133, the first cell and second cell DL subframes are aligned, e.g. timings of the 
transmitting the first downlink transmission at the aligned starting time on a first unlicensed channel upon detecting that the first unlicensed channel is available (Figs 23, 25-27, 32, identify a LBT (listen before talk) transmission from a secondary cell and configure transmissions accordingly for shared frequency channel/band; pars 0008-0013, 0017-0020, 0098, downlink transmission on shared frequency channel(s) in unlicensed spectrum based on LBT (e.g. transmission upon channel available)), the first unlicensed channel belonging to the one or more unlicensed channels (pars 0008, 0081, 0096).  
Yerramalli does not expressly teach the aligned starting time determined in accordance with at least a CCA duration of a second CCA performed by the second TRP on the one or more unlicensed channels and both the first downlink transmission and the second downlink transmission being transmitted on the first unlicensed channel at the aligned starting time in accordance with the spatial domain channel access procedure. 
Wang, in the same or similar field of endeavor, further teaches performing a spatial domain channel access procedure (Figs 2-3, 5-9; pars 0006-0007, 0008-0009, 0021, 0024-0026 (a spatial re-use method to significantly increase the network throughput) and the spatial domain channel access procedure is used to determine the frame exchange (Figs 1, 2-4, 9; pars 0009, 0021, 0028-0031, 0057).
Bhushan, in the same or similar field of endeavor, further teaches the aligned starting time determined in accordance with at least a CCA duration of a second CCA performed by the second TRP on the one or more unlicensed channels (Figs 12-15; 
Therefore, consider Yerramalli, Wang, and Bhushan’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Wang and Bhushan’s teachings as described above in Yerramalli’s method to properly synchronize or align the downlink transmission signals in unlicensed channel(s) while avoiding interference for improving overall network capacity or throughput rate.

As to claim 2, Yerramalli as modified discloses the method of claim 1 further comprising receiving a configuration from a central controller including an indication of the type of a spatial domain channel access procedure (Wang: pars 0008, 0026, 0031, 0034, Type 1 or Type 2 SRP for spatial re-use) and a type of the frequency domain multi-channel access procedure to be used for joint access to the one or more unlicensed channels (Yerramalli: pars 0085, multiple input multiple output (MIMO) techniques).  

As to claim 3, Yerramalli as modified discloses the method of claim 1, wherein performing the first CCA comprises performing the first CCA a first type for the one or more unlicensed channels by configuring the first TRP with a random back-off counter one or more unlicensed channel for the first CCA of the first type (Wang: Figs 2, 6, 8-9, 11; pars 0023-0027, the network configuring a random backoff counter for CCA with CAT 2 CCA).  

As to claim 4, Yerramalli as modified discloses the method of claim 3, wherein configuring the first TRP with the random back-off counter for one or more unlicensed channel for the first CCA of the first type comprises configuring the first TRP with a different random back-off counter for one of the unlicensed channels than a random back-off counter for one of the unlicensed channels for the second TRP (Wang: Figs 4; pars 0028, 0030, 0038, different backoff counter values for different STAs through a random backoff EDCA procedure).  

As to claim 5, Yerramalli as modified discloses the method of claim 3, wherein configuring the TRP with the random back-off counter for one or more unlicensed channel for the first CCA of the first type comprises configuring the first TRP with the same random back-off counter for one of the unlicensed channels as a random back-off counter for one of the unlicensed channels for the second TRP (see rejection in claim 3).  

6-7. (Withdrawn) 

As to claim 8, Yerramalli as modified discloses the method of claim 3, wherein configuring the first TRP with the random back-off counter for one or more unlicensed the first CCA of the first type comprises configuring the first TRP with the random back-off counter for all of the unlicensed channels that is different than a random back-off counter for all of the unlicensed channels for the second TRP (Wang: pars 0028, 0030, 0038).  

As to claim 9, Yerramalli as modified discloses the method of claim 3, wherein configuring the first TRP with the random back-off counter for one or more unlicensed channel for the first CCA of the first type comprises configuring the first TRP with the random back-off counter for all of the unlicensed channels that is the same as a random back-off counter for all of the unlicensed channels for the second TRP (Wang: pars 0028, 0030, 0038, the same counter value may be used for more than one STAs).  

As to claim 13, Yerramalli as modified discloses the method of claim 3, further comprising the first TRP performing a third CCA of a second type for the one or more unlicensed channels prior to the aligned starting time (Yerramalli: pars 0084, 0088, 0098, 0107, 0150, 0153; Wang: pars 0006, 0022).  

As to claim 14, Yerramalli as modified discloses the method of claim 13 further comprising when the first CCA of the first type or the third CCA of the second type senses an unlicensed channel to be busy during a CCA slot, the first TRP sending a notification of at least one of a CCA failure and a missed starting time of the first downlink transmission of the first TRP to the second TRP (Yerramalli: pars 0143; Wang: 

As to claim 17, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 18-21, they are rejected with the same reason as set forth in claims 2-5, respectively.

Claims 10, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Wang and further in view of Bhushan and US 2015/0312279 A1, Wentink et al. (hereinafter Wentink).


As to claim 10, Yerramalli as modified discloses the method of claim 8, wherein performing the first CCA of the first type for the one or more unlicensed channels comprises performing a wideband (WB) CCA for all of the unlicensed channels simultaneously (Yerramalli: pars 0037-0038, 0044, 0054, 0058, 0070, 0076, 0092, simultaneous UL transmissions from multiple UEs with multiple CCA slots (wideband CCA)).  Note, Yerramalli as modified does not expressly teach a wideband CCA but wideband is implied considering for all unlicensed channels. Nevertheless, Wentink, in the same or similar field of endeavor, further teaches performing a wideband CCA for wideband channel transmissions (pars 0132, 0137, 0145, performing wideband CCA for wideband transmission opportunities).  Therefore, consider Yerramalli as modified or Yerramalli as modified and Wentink’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Wentink’s 
11-12. (Canceled)

15. (Canceled)

As to claim 16, Yerramalli as modified discloses the method of claim 3, wherein a duration between an end of the first CCA of the first type and the aligned starting time is defined by at least one of a self- deferral duration, a post-back-off CCA and a duration of a third CCA of a second type (Wentink: pars 0012, 0061, 0074, 0091, adjusting backoff window, e.g. either advance or defer duration with different transmission starting time).  

As to claim 22, it is rejected with the same reason as set forth in claim 10.

23-25. (Canceled)
 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant essentially argues that Bhushan does not teach the aligned starting time determined in accordance with at least a CCA duration of a second CCA performed by the second TRP on the one or more unlicensed channels. Examiner respectfully disagrees.  As indicated in non-Final office action, Bhushan teaches synchronize CCA 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661